DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "providing contents regarding the product" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovach US 2008/0200249.

	Re claim 1, Kovach discloses a method comprising: providing a mission regarding image capturing to a user terminal having an image capture function (information/clues pertaining to a location of a mobiglyph is sent from operator 312 to group of users 302) (figure 15; paragraphs 79-83, 88); evaluating an image transmitted from the user terminal in response to the mission (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified 

	Re claims 7-8, Kovach further discloses that that mission is to capture an image regarding a subject having a designated color or regarding a subject in a form of a designated pictogram (an image of a mobiglyph 304 is captured wherein the mobiglyph is a commercial image that may embody designated colors, symbols 36, etc. and the mobiglyph represents a pictogram as it is a graphic symbol that conveys a meaning) (figures 2A, 15; paragraphs 79-88).

	Re claim 9, Kovach further discloses evaluating an image transmitted from the user terminal (302) in response to the mission on another user terminal (operator 312) wirelessly communicating with the user terminal (302); and controlling the additional distribution of the new mission by a server (310) apparatus having acquired the evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location 

	Re claim 10, Kovach discloses a system (300) that performs a method of providing contents, the method comprising: providing a mission regarding image capturing to a user terminal having an image capture function (information/clues pertaining to a location of a mobiglyph is sent from operator 312 to group of users 302) (figure 15; paragraphs 79-83, 88); evaluating an image transmitted from the user terminal in response to the mission (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88); and providing contents to the user terminal based on the evaluation, the system comprising a memory that stores missions in advance; and a communication interface (servers and network 308, 310) that additionally distributes a new mission to the user terminal (302) in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US 2019/0199908 in view of Kovach US 2008/0200249.

Re claim 1, Matsumoto discloses a method and system comprising: providing a mission regarding image capturing to a user terminal having an image capture function (operation/control device 14 can control digital imaging devices 12 by analyzing/evaluating captured images) (figures 1-3; paragraphs 42-68); and evaluating an image transmitted from the user terminal in response to the mission (inappropriate images are deleted or cameras 12 are turned off based on the evaluation of images) (figures 1-3; paragraphs 42-68).  However, although the Matsumoto reference discloses all of the above limitations it fails to specifically disclose additionally providing a new mission regarding image capturing to the user terminal in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation.


Re claim 4, Matsumoto further discloses that the user terminal has a function to restrict some functions of the user terminal, and wherein in a case where a mission is to be additionally distributed, information to release a restricted function of the user terminal is distributed together (when an image is evaluated and determined to be appropriate (normal face expression) the image is allowed to be saved and image capture restrictions are not enabled) (paragraphs 58-68).

Re claim 6, Matsumoto further discloses acquiring information regarding a user’s position from the user terminal; and controlling the distribution of the mission based on 

Re claim 10, Matsumoto discloses a system (10) that performs a method of providing contents, the method comprising: providing a mission regarding image capturing to a user terminal having an image capture function (operation/control device 14 can control digital imaging devices 12 by analyzing/evaluating captured images) (figures 1-3; paragraphs 42-68); evaluating an image transmitted from the user terminal in response to the mission and providing contents to the user terminal based on the evaluation (inappropriate images are deleted or cameras 12 are turned off based on the evaluation of images) (figures 1-3; paragraphs 42-68), the system (10) comprising a memory that stores missions in advance and a communication interface (system 10 includes digital imaging devices 12 and control devices 14 which include wireless communication functions and processors including memories (figures 1-3; paragraphs 42-68).  However, although the Matsumoto reference discloses all of the above limitations it fails to specifically disclose additionally providing a new mission regarding image capturing to the user terminal in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation.
However, Kovach discloses that it is well known in the art to additionally provide a new mission regarding image capturing to a user terminal in a case where a level of achievement of a mission is determined to satisfy a criterion based on an evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of evaluating a level of .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US 2019/0199908 in view of Kovach US 2008/0200249 and further in view of Prabhu et al. US 2007/0132860.

Re claims 2-3, the combination of the Matsumoto and Kovach references discloses all of the limitations of claim 1 above.  In addition, Matsumoto further discloses information regarding a user’s age and controlling distribution of a mission based on the user’s age (in the case of a school event, students (younger age) use imaging devices (12) and teachers (older age) use control devices (14) and settings are set so that images are reviewed and images determined to be inappropriate are either deleted or cause the imaging devices (12) to be deactivated.  However, although the combination discloses all of the above limitations it fails to specifically disclose acquiring information regarding a user’s age from the user terminal; and controlling distribution of the mission based on the acquired information regarding the user’s age, wherein a level of difficulty of the mission increases as the user’s age is higher.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benco et al. US 2009/0036186 discloses an interactive gaming system that executes a scavenger hunt game where a player captures images of desired objects.
Koenig US 10,504,264 discloses a method of merging objects from various images into a single image wherein a user captures a set of images after receiving set instructions.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699